By the Cottrt:
The court below erred in refusing the defendant’s motion to strike out the evidence in relation to injury done to plaintiff’s wheat by the hogs of third persons. Such injury was not direct damage resulting from the trespass of the defendant. The acts complained of by plaintiff were the destruction of a portion of plaintiff’s fences, and the trampling and destruction of grain and herbage, and the plaintiff cannot recover for injury to the grain by cattle of others, damage-feasant for an indefinite or any period after the original entry and trespass.
The court also erred in excluding the articles of incorporation. For any trespass committed prior to the incorporation of the defendant, the individuals committing or direct*438ing such trespass would he responsible in damages, but defendant cannot be made to respond for an injury done before it had an existence.
Judgment reversed, and cause remanded for a new trial.